Affirmed as Modified and Opinion Filed May 26, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00526-CR

                        CLINTON EUGENE WHITFIELD, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F11-55984-J

                               MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                   Opinion by Justice Francis

       Clinton Eugene Whitfield appeals his conviction for aggravated assault with a deadly

weapon. The trial court assessed punishment, enhanced by one prior felony conviction, at fifteen

years in prison. On appeal, appellant’s attorney filed a brief in which he concludes the appeal is

wholly frivolous and without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967). The brief presents a professional evaluation of the record showing why, in

effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12

(Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We

advised appellant of his right to file a pro se response, but he did not file a pro se response. See


 
 


Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate

courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       Although not an arguable issue, we note two errors in the trial court’s judgment

adjudicating guilt. First, the judgment incorrectly states the statute for the offense is “22.22

Penal Code.” Appellant was convicted of aggravated assault under section 22.02 of the Texas

Penal Code. See TEX. PENAL CODE ANN. § 22.02(a)(2) (West 2011). Second, the judgment does

not reflect appellant’s plea of true to the enhancement paragraph or the trial court’s finding that

the paragraph is true. Accordingly, we modify the judgment adjudicating guilt to show the

statute for the offense is “22.02 Penal Code,” the plea to the enhancement paragraph is true, and

the finding on the enhancement paragraph is true. See TEX. R. APP. P. 43.2(b); Bigley v. State,

865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex.

App.—Dallas 1991, pet. ref'd).

       As modified, we affirm the trial court’s judgment adjudicating guilt.



Do Not Publish
TEX. R. APP. P. 47
140526F.U05

                                                       /Molly Francis/
                                                       MOLLY FRANCIS
                                                       JUSTICE



                                                ‐2‐ 

 
 




                                Court of Appeals
                         Fifth District of Texas at Dallas

                                        JUDGMENT


CLINTON EUGENE WHITFIELD,                            Appeal from the Criminal District Court
Appellant                                            No. 3 of Dallas County, Texas (Tr.Ct.No.
                                                     F11-55984-J).
No. 05-14-00526-CR        V.                         Opinion delivered by Justice Francis,
                                                     Justices Lang-Miers and Whitehill
THE STATE OF TEXAS, Appellee                         participating.



    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

       The section entitled “Statute for Offense” is modified to show “22.02 Penal Code.”

       Add section “Plea to 1st Enhancement Paragraph: True.”

       Add section “Findings on 1st Enhancement Paragraph: True.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



       Judgment entered May 26, 2015.



 
 



                                              ‐3‐